Exhibit 10.29
April 13, 2004
 
Mr. _______________
[Title]


 
Dear ____________:
 
We are pleased to inform you that the Board of Directors of Pope MGP, Inc., the
General Partner of Pope Resources (the “Company”), has recently authorized and
approved a special severance benefit program for you and other key executives.
The purpose of this letter agreement is to set forth the terms and conditions of
your benefit package and to explain the limitations which will govern the
overall value of your benefits.
 
This program is intended to be available to selected executives who are employed
by the Company or any affiliate of the Company. Subsequent references to the
“Company” in this letter shall be deemed to include affiliates, to the extent
required by context, when they pertain directly to your own employment
relationship, but references to the “Company” that do not pertain directly to
that employment relationship shall be deemed to refer exclusively to Pope
Resources and not to any affiliate.
 
Your severance benefits will become payable in the event your employment
terminates involuntarily within a specified time period following certain
changes in ownership or control of the Company. To understand the full scope of
your severance benefits, you should familiarize yourself with the definitional
provisions of Part One of this letter agreement. The benefits comprising your
severance package are detailed in Part Two, and the dollar limitations on the
overall value of your benefit package are specified in Part Three. Part Four
deals with ancillary matters affecting your severance arrangement. In any
circumstance in which severance benefits become payable to you pursuant to this
letter agreement, those benefits will be your sole and exclusive severance
benefits to be paid to you by the Company as a result of your termination, and
you will not be entitled to severance benefits under any other policy or program
of the Company, unless the Board of Directors shall specifically approve such
other severance benefits at that time.
 
PART ONE — DEFINITIONS
 
For purposes of this letter agreement, the following definitions will be in
effect:
 
Andrews Family means Emily T. Andrews, her parents, and Adolphus Andrews, Jr.,
and their lineal descendants, any present or former spouse of such persons, any
lineal descendants of such spouses or former spouses, any estate of any of the
foregoing persons, any trust in which the foregoing persons collectively have
all of the beneficial interests as income beneficiaries or remaindermen, and any
corporation, partnership, or other entity in which any one or more of such
persons or entities own all of the interests.
 
 
 

--------------------------------------------------------------------------------

 
Assets means all or substantially all of the assets of the Company and its
affiliates, as they shall be held by the Company and its affiliates from time to
time, including the assets of all divisions, segments, and business units in
existence at such time.
 
Average Compensation means the average of your W-2 wages from the Company for
the five (5) calendar years (or such fewer number of calendar years of
employment with the Company) completed immediately prior to the calendar year in
which the Change of Control is effected. Any W-2 wages for a partial year of
employment will be annualized, in accordance with the frequency which such wages
are paid during such partial year, before inclusion in your Average
Compensation. If any of your compensation from the Company during such five
(5)-year or shorter period was not included in your W-2 wages for U.S. income
tax purposes, either because you were not a U.S. citizen or resident or because
such compensation was excludible from income as foreign earned income under Code
Section 911, then such compensation will nevertheless be included in your
Average Compensation to the same extent as if it were part of your W-2 wages.
 
Base Salary means the annual rate of base salary in effect for you immediately
prior to the Change in Control or (if greater) the annual rate of base salary in
effect at the time of your Involuntary Termination.
 
Change in Control means:
 
(i) any event or circumstance that results in persons other than Controlling
Persons collectively being In Control of MGP and/or EGP unless, prior to the
occurrence of such event or circumstance, the Assets shall have been transferred
exclusively to Controlling Persons and/or to entities of which Controlling
Persons collectively are In Control; or
 
(ii) an event or circumstance that results in MGP and/or EGP collectively
ceasing to act as the sole General Partners and the Managing General Partner of
the Company and to have the sole and exclusive right to direct, manage, and
conduct the business of the Company unless, prior to the occurrence of such
event or circumstance, the Assets shall have been transferred exclusively to
Controlling Persons and/or to entities of which Controlling Persons collectively
are In Control; or
 
(iii) the Transfer of the Assets to any person or persons who are not
Controlling Persons and/or to any entity or entities of which Controlling
Persons collectively are not In Control; or
 
(iv) any merger or consolidation in which Controlling Persons collectively are
not In Control of the surviving or resulting entity unless, prior to the
occurrence of such event or circumstance, the Assets shall have been transferred
exclusively to Controlling Persons and/or to entities of which Controlling
Persons collectively are In Control; or
 
 
 

--------------------------------------------------------------------------------

 
(v) the dissolution and/or liquidation of the Company that results in ownership
or control of the Assets by any persons who are not Controlling Persons and/or
by any entity or entities of which Controlling Persons collectively are not In
Control.
 
Code means the Internal Revenue Code of 1986, as amended.
 
Controlling Persons means members of the Andrews Family and members of the Pope
Family, collectively.
 
EGP means Pope EGP, a Delaware corporation and a standby general partner of the
Company.
 
Fair Market Value means, with respect to any Units subject to any of your
Options, the closing selling price per Unit on the date in question, as reported
on the Nasdaq National Market System. If there is no reported sale of Units on
such date, then the closing selling price on the Nasdaq National Market System
on the next preceding day for which there does exists such quotation will be
determinative of Fair Market Value.
 
Health Care Coverage means the continued health care coverage to which you and
your eligible dependents may become entitled under Part Two of this letter
agreement upon the Involuntary Termination of your employment.
 
In Control means owning, and having the present and continuing right to exercise
control over, a majority of the voting power of, and right to exercise control
over management of, any entity, which right is not subject to any material
limitations, qualifications, or exceptions (whether temporary or permanent) in
excess of those applicable on the date of this letter agreement to the interests
of the Controlling Persons in MGP and EGP.
 
Involuntary Termination means the termination of your employment with the
Company:
 

 
■
involuntarily upon your discharge or dismissal (other than a Termination for
Cause), or

 

 
■
voluntarily upon your resignation following (I) a change in your position with
the Company which materially reduces your duties or level of responsibility,
(II) a 20% or more reduction in your level of compensation (including base
salary, fringe benefits and target bonus under any incentive performance plan)
or (III) a change in your place of employment which is more than fifty (50)
miles from your place of employment prior to the Change in Control, provided and
only if such change or reduction is effected without your written concurrence.

 
 
 

--------------------------------------------------------------------------------

 
In no event shall an Involuntary Termination be deemed to occur should your
employment terminate by reason of your death or disability.
 
MGP means Pope MGP, Inc., a Delaware corporation and the Managing General
Partner of the Company.
 
Option means any option granted to you under the Plan which is outstanding at
the time of the Change in Control or upon your subsequent Involuntary
Termination.
 
Option Parachute Payment means, with respect to any Option, the portion of that
Option deemed to be a parachute payment under Code Section 280G and the Treasury
Regulations issued thereunder. The portion of such Option which is categorized
as an Option Parachute Payment will be calculated in accordance with the
valuation provisions established under Code Section 280G and the applicable
Treasury Regulations and will include an appropriate dollar adjustment to
reflect the lapse of your obligation to remain in the Company’s employ as a
condition to the vesting of the accelerated installment. In no event, however,
will the Option Parachute Payment attributable to any Option (or accelerated
installment) exceed the spread (the excess of the Fair Market Value of the
accelerated option Units over the option exercise price payable for those Units)
existing at the time of acceleration.
 
Other Parachute Payment means any payment in the nature of compensation (other
than the benefits to which you become entitled under Part Two of this letter
agreement) which are made to you in connection with the Change in Control and
which accordingly qualify as parachute payments within the meaning of Code
Section 280G(b)(2) and the Treasury Regulations issued thereunder. Your Other
Parachute Payment will include (without limitation) the Present Value, measured
as of the Change in Control, of the aggregate Option Parachute Payment
attributable to your Options (if any).
 
Partnership Agreement means the Amended and Restated Limited Partnership
Agreement of Pope Resources, A Delaware Limited Partnership, as amended through
the date of this letter agreement and as hereafter amended or restated at any
time.
 
Plan means (i) the Company’s Unit Option Plan adopted in 1997, as amended or
restated from time to time, and (ii) any successor equity incentive plan
subsequently implemented by the Company.
 
Pope Family means the lineal descendants or spouses of George A. Pope, Jr. and
Harriet Brownell, any present or former spouse of such persons, any lineal
descendants of such spouses or former spouses, any estate of any of the
foregoing persons, any trust in which the foregoing persons collectively have
all of the beneficial interests as income beneficiaries or remaindermen, and any
corporation, partnership, or other entity in which any one or more of such
persons or entities own all of the interests.
 
Present Value means the value, determined as of the date of the Change in
Control, of any payment in the nature of compensation to which you become
entitled in connection with the Change in Control or the subsequent Involuntary
Termination of your employment, including (without limitation) the Option
Parachute Payment attributable to your Options and your Severance Payment under
Part Two of this letter agreement. The Present Value of each such payment shall
be determined in accordance with the provisions of Code Section 280G(d)(4),
utilizing a discount rate equal to one hundred twenty percent (120%) of the
applicable Federal rate in effect at the time of such determination, compounded
semi-annually to the effective date of the Change in Control.
 
 
 

--------------------------------------------------------------------------------

 
Severance Payment means the severance payment to which you may become entitled
under Part Two in the event of your Involuntary Termination following a Change
in Control; subject, however, to the dollar limitations of Part Three.
 
Termination for Cause means a termination of your employment occasioned by
reason of your having engaged in fraud or in any other intentional misconduct
adversely affecting the business reputation of the Company in a material manner.
 
Transfer shall mean the sale, transfer, or disposition of all or substantially
all of the Assets in a single transaction or group of related transactions, but
shall not include the sale, transfer, or disposition of any of the Assets in the
ordinary course of business.
 
Unit means a unit of interest in the Company acquired or issued pursuant to the
Partnership Agreement.
 
PART TWO — CHANGE IN CONTROL BENEFITS
 
Upon the Involuntary Termination of your employment within eighteen (18) months
following a Change in Control, you will become entitled to receive the special
severance benefits provided in this Part Two.
 

1.  
 Severance Payment.

 
If your Involuntary Termination occurs within the first eighteen (18) months
after the Change in Control, then you will be entitled to a Severance Payment in
an aggregate amount equal to (i) two (2) times your Base Salary plus (ii) your
target bonus for the fiscal year of the Company in which such Involuntary
Termination occurs. The Severance Payment will be made to you in a lump sum
payment within ninety (90) days after your Involuntary Termination.
 
The Severance Payment will be subject to the Company’s collection of applicable
federal and state income and employment withholding taxes.
 
In the event your employment terminates by reason of your death or disability or
your Termination for Cause, you will not be entitled to receive any Severance
Payment or other benefits under this letter agreement.
 

2.  
 Option Acceleration.

 
Your outstanding Options will (to the extent not then otherwise fully
exercisable) automatically accelerate to the extent so provided in the Plan so
that each such accelerated Option will become fully vested and immediately
exercisable for the total number of Units at the time subject to that Option.
Each such accelerated Option, together with all your other vested Options, will
remain exercisable for fully-vested Units until the earlier of (i) the
expiration date of the original option term for such Option or (ii) the end of
the one (1) year period measured from the date of your Involuntary Termination
(notwithstanding any provisions of the Plan that would provide for only a 90-day
period).
 
 
 

--------------------------------------------------------------------------------

 

3.  
 Additional Benefits.

 
a.  Health Care Coverage.
 
The Company will, at its expense, provide you and your eligible dependents with
continued health care coverage under the Company’s medical/dental plan until the
earlier of (i) eighteen (18) months after the date of your Involuntary
Termination or (ii) the first date that the you are covered under another
employer’s health benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions. The coverage so
provided you and your eligible dependents will be in full and complete
satisfaction of the continued health care coverage to which you or your eligible
dependents would otherwise, at your own expense, be entitled under Code Section
4980B by reason of your termination of employment, and neither you nor your
eligible dependents will accordingly be entitled to any additional period of
health care coverage under Code Section 4980B as a result of your termination of
employment.
 
b.  Unpaid Benefits
 
You will receive an immediate lump sum payment of all unpaid vacation days which
you have accrued through the date of your Involuntary Termination.
 
PART THREE — LIMITATION ON BENEFITS
 

1.  
 Parachute Limit.

 
Except to the limited extent (if any) provided under Paragraph 4(a) below, the
aggregate Present Value (measured as of the Change in Control) of the benefits
to which you become entitled under Part Two at the time of your Involuntary
Termination (namely the Severance Payment, the Option Parachute Payment
attributable to your Options and your Health Care Continuation) will in no event
exceed in amount the difference between (i) 2.99 times your Average Compensation
and (ii) the Present Value, measured as of the Change in Control, of all Other
Parachute Payments to which you are entitled.
 
Accordingly, except as otherwise provided under Paragraph 4(a) below, your
Options will not accelerate and no Severance Payment will be made to you
pursuant to this letter agreement, to the extent the Present Value as of the
Change in Control of (1).the aggregate Option Parachute Payment attributable to
your Options plus (II) your Severance Payment plus (III) your Health Care
Continuation would, when added to the Present Value of your Other Parachute
Payments, exceed 2.99 times your Average Compensation (the “Parachute Limit”).
 
 
 

--------------------------------------------------------------------------------

 

2.  
 Resolution Procedure.

 
For purposes of the foregoing Parachute Limit, the following provisions will be
in effect:
 
a.  In the event there is any disagreement between you and the Company as to
whether one or more payments to which you become entitled in connection with
either the Change in Control or your subsequent Involuntary Termination
constitute Option Parachute Payments or Other Parachute Payments or as to the
determination of the Present Value thereof, such dispute will be resolved as
follows:
 
(i)  In the event temporary, proposed or final Treasury Regulations in effect at
the time under Code Section 280G (or applicable judicial decisions) specifically
address the status of any such payment or the method of valuation therefore, the
characterization afforded to such payment by the Regulations (or such decisions)
will, together with the applicable valuation methodology, be controlling.
 
(ii)  In the event Treasury Regulations (or applicable judicial decisions) do
not address the status of any payment in dispute, the matter will be submitted
for resolution to independent counsel mutually acceptable to you and the Company
(“Independent Counsel”). The resolution reached by Independent Counsel will be
final and controlling; provided, however, that if in the judgment of Independent
Counsel the status of the payment in dispute can be resolved through the
obtainment of a private letter ruling from the Internal Revenue Service, a
formal and proper request for such ruling will be prepared and submitted by
Independent Counsel, and the determination made by the Internal Revenue Service
in the issued ruling will be controlling. All expenses incurred in connection
with the retention of Independent Counsel and (if applicable) the preparation
and submission of the ruling request shall be shared equally by you and the
Company.
 
(iii)  In the event Treasury Regulations (or applicable judicial decisions) do
not address the appropriate valuation methodology for any payment in dispute,
the Present Value thereof will, at the Independent Counsel’s election, be
determined through an independent third-party appraisal, and the expenses
incurred in obtaining such appraisal shall be shared equally by you and the
Company.
 

3.  
 Status of Benefits.

 
a.  No Severance Payment will be made to you under Part Two of this letter
agreement until the Present Value of the Option Parachute Payment attributable
to your Options has been determined and the status of any payments in dispute
under Paragraph 2 above has been resolved in accordance therewith. However, you
will be permitted to exercise your Options at any time during the one (1) year
(or shorter) period immediately following your Involuntary Termination.
 
b.  Once the requisite determinations under Paragraph 2 have been made, then to
the extent the aggregate Present Value, measured as of the Change in Control, of
(1) the Option Parachute Payment attributable to your Options (or installments
thereof) plus (2) your Severance Payment would, when added to the Present Value
of all your Other Parachute Payments exceed the Parachute Limit, your Severance
Payment will be accordingly reduced.
 
 
 

--------------------------------------------------------------------------------

 

4.  
 Overriding Limitations.

 
a.  Notwithstanding any provision to the contrary set forth in the preceding
provisions of this Part Three, the aggregate Present Value of your Severance
Payment and the Option Parachute Payment attributable to your Options will not
be reduced below that amount (if any) which, when added to the Present Value of
all the Other Parachute Payment to which you are entitled, would nevertheless
qualify as reasonable compensation for past services within the standards
established under Code Section 280G(b)(4)(B).
 
b.  The limitations of this Part Three will in all events be interpreted in such
manner as to avoid the imposition of excise taxes under Code Section 4999, and
the disallowance of deductions under Code Section 280G(a), with respect to any
of the benefits paid pursuant to Part Two of this letter agreement. This
provision will apply as if Code Section 4999 and Code Section 280G(a) and the
related provisions of the Code and Treasury Regulations are applicable to this
Agreement and to payments to be made to you as a result of your Involuntary
Termination following a Change of Control, notwithstanding the technical
inapplicability of such law and regulations to the Company as a result of its
organization and structure, and all provisions of this Agreement shall be
construed, interpreted, and applied as if such laws and regulations were
applicable.
 
PART FOUR — MISCELLANEOUS PROVISIONS
 

1.  
 Termination for Cause.

 
Should your termination of employment constitute a Termination for Cause, then
the Company will only be required to pay you (i) any unpaid compensation earned
for services previously rendered through the date of such termination and (ii)
any accrued but unpaid vacation benefits or sick days, and no benefits will be
payable to you under Part Two of this letter agreement.
 

2.  
 Death.

 
Should you die before receipt of one or more Severance Payment to which you
become entitled under Part Two of this letter agreement, then those payment or
payments will be made to the executors or administrators of your estate. Should
you die before you exercise all your outstanding Options, then such Options may
be exercised, within twelve (12) months after your death, by the executors or
administrators of your estate or by persons to whom the Options are transferred
pursuant to your will or in accordance with the laws of inheritance. In no
event, however, may any such Option be exercised after the specified expiration
date of the option term.
 

3.  
 General Creditor Status.

 
The payments and benefits to which you become entitled hereunder will be paid,
when due, from the general assets of the Company, and no trust fund, escrow
arrangement or other segregated account will be established as a funding vehicle
for such payment. Accordingly, your right (or the right of the personal
representatives or beneficiaries of your estate) to receive any payments or
benefits hereunder will at all times be that of a general creditor of the
Company and will have no priority over the claims of other general creditors.
 
 
 

--------------------------------------------------------------------------------

 
 

4.  
 Indemnification.

 
The indemnification provisions for Officers and Directors under the Company
Bylaws will (to the maximum extent permitted by law) be extended to you, during
the period following your Involuntary Termination, with respect to any and all
matters, events or transactions occurring or effected during your employment
with the Company.
 

5.  
 Miscellaneous.

 
This letter agreement will be binding upon the Company, its successors and
assigns (including, without limitation, the surviving entity in any Change in
Control) and is to be construed and interpreted under the laws of the State of
Washington. This letter may only be amended by written instrument signed by you
and an authorized officer of the Company. If any provision of this letter
agreement as applied to you or the Company or to any circumstance should be
adjudged by a court of competent jurisdiction to be void or unenforceable for
any reason, the invalidity of that provision will in no way affect (to the
maximum extent permissible by law) the application of such provision under
circumstances different from those adjudicated by the court, the application of
any other provision of this letter agreement, or the enforceability or
invalidity of this letter agreement as a whole. Should any provision of this
letter agreement become or be deemed invalid, illegal or unenforceable in any
jurisdiction by reason of the scope, extent or duration of its coverage, then
such provision will be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this letter agreement will
continue in full force and effect.
 

6.  
 No Employment or Service Contract.

 
Nothing in this letter agreement is intended to provide you with any right to
continue in the employ of the Company for any period of specific duration or
interfere with or otherwise restrict in any way your rights or the rights of the
Company (or any subsidiary), which rights are hereby expressly reserved by each,
to terminate your employment at any time for any reason whatsoever, with or
without cause.
 

7.  
 Attorney Fees.

 
In the event legal proceeding should be initiated by you or by the Company with
respect to any controversy, claim or dispute relating to the interpretation or
application of the provisions of this letter agreement or any benefits payable
hereunder, the prevailing party in such proceedings will be entitled to recover
from the losing party reasonable attorney fees and costs incurred in connection
with such proceedings or in the enforcement or collection of any judgment or
award rendered in such proceedings. For purposes of this provision, the
prevailing party means the party determined by the court to have most nearly
prevailed in the proceedings, even if that party does not prevail in all
matters, and does not necessarily mean the party in whose favor the judgment is
actually rendered.
 
 
 

--------------------------------------------------------------------------------

 
Please indicate your acceptance of the foregoing provisions of this employment
agreement by signing the enclosed copy of this agreement and returning it to the
Company.
 
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP
 


BY:_____________________________________________ 
TITLE: __________________________________________ 
 


 
ACCEPTANCE
 
I hereby agree to all the terms and provisions of the foregoing letter agreement
governing the special benefits to which I may become entitled in connection with
certain changes in control or ownership of the Company.
 
Signature:________________________________________  
 
Dated:___________________________________________
 
 
 

--------------------------------------------------------------------------------

 
 